Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 18, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158141(80)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  KAITLIN HAHN,                                                                                       Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                    SC: 158141                        Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                 COA: 336583
                                                                    Oakland CC: 2016-152229-NF
  GEICO INDEMNITY COMPANY,
            Defendant-Appellant,
  and
  AUTOMOBILE CLUB INSURANCE
  ASSOCIATION,
             Defendant.
  ______________________________________/

          On order of the Chief Justice, the motion of Memberselect Insurance Company to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on December 17,
  2019, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 18, 2019

                                                                              Clerk